DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:

“…parsing, due to determining that the video unit includes multiple network abstraction layer bit units having multiple types, a second field in the picture parameter set indicative of whether the video unit comprises multiple network abstraction layer bit units have mixed NAL unit types in a range IDR_ W_RADL to CRA_NUT; and

decoding, based on the first field and the second field, the video bitstream to generate a video.”

Claim 6, recites in part:

“…further including, due to determining that the video unit includes multiple network abstraction layer bit units having multiple types, a second field in the picture parameter set indicative of whether the mixed network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL to CRA_NUT; and
encoding the video to generate the video bitstream.”

Claim 11 is the corresponding video decoding apparatus to the method of claim 1 and is allowed for similar reasons.

Claim 15 is the corresponding computer program product to the method of claim 1 and is allowed for similar reasons.

	Following a complete and thorough search of the prior art, the examiner has determined that the closest prior art of record (Wang) fails to anticipate, or make obvious, the limitations cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In light of Applicant’s timely filing of a Terminal Disclaimer, the double patenting rejection of claims 1, 6, and 11 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425